Citation Nr: 1416864	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  14-10 447	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California

THE ISSUE

Whether a July 27, 1973 decision of the Board of Veterans' Appeals that denied service connection for a nervous disorder and drug abuse should be revised or reversed on the grounds of clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals  (Board) on the motion for revision or reversal on the grounds of clear and unmistakable error in a previous Board decision dated on July 27, 1973.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The November 2013 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  



FINDINGS OF FACT

1. The Veteran in this case served on active duty from September 1965 to September 1969.  

2. The Veteran has not adequately set forth allegations of clear and unmistakable error in a previous July 27, 1973 decision of the Board, the legal or factual basis for such allegations of error, or why the result would have been manifestly different but for the errors.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision of the Board based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  

Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In the implementing regulation, clear and unmistakable error is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

Examples of situations that are not clear and unmistakable error are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The moving party seeks revision on the basis of clear and unmistakable error of a July 27, 1973 decision of the Board of Veterans' Appeals that denied service connection for a nervous disorder and drug abuse.  

As an initial matter, the Board must consider whether the Veteran has met the pleading requirements of 38 C.F.R. § 20.1404.  In the present case, the Veteran has failed to set forth clearly and specifically an alleged clear and unmistakable error of fact or law within the July 27, 1973 decision of the Board, the legal and factual basis for such allegations, or why the result would have been manifestly different but for the alleged error.  

During the hearing in November 2013 the Veteran testified that he disagreed with the Board's decision on July 27, 1973 that denied service connection for a nervous disorder and drug abuse.  

During the hearing and in a subsequent motion for a reversal of the Board's decision based on clear and unmistakable error received in November 2013, the Veteran asserted that he was entitled to an earlier effective date for the grant of service connection for PTSD because PTSD and anxiety reaction, which was diagnosed in August 1971, were synonymous, his drug abuse was secondary to his PTSD, and a February 1973 favorable opinion from his private psychiatrist relating his chronic recurring depressive reaction to service was not properly weighed.  

The Board finds that the statements submitted by the Veteran do not allege clear and unmistakable error with the specificity required by 38 C.F.R. § 20.1404(b).  

After having carefully considered the Veteran's statements, the Board finds that he has not made any sufficiently specific allegation of misapplication of law or regulations, or factual inaccuracy with the Board decision.  

The Board's reading of the Veteran's statements concludes simply that he disagrees with the overall failure of the VA adjudicatory system to award him the benefits that he believes he deserves.  This is not a sufficient basis for a claim of clear and unmistakable error.  

The motion currently before the Board does not address whether the correct facts, as they were known at the time, were not before the Board, nor does it address whether the statutory and regulatory provisions extant at the time were incorrectly applied.  

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2013) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2013).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




